Case: 14-40095      Document: 00512905450         Page: 1    Date Filed: 01/16/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40095
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         January 16, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RENE MICHEL MATAMOROS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 2:12-CR-1001-1


Before KING, JOLLY, and HAYNES, Circuit Judges.
PER CURIAM: *
       Rene Michel Matamoros appeals his jury conviction of possession with
intent to distribute 458.61 kilograms of marijuana, in violation of 21 U.S.C.
§ 841(a)(1), (b)(1)(B). He argues that insufficient evidence supports the jury’s
determination that he had knowledge that over 458 kilograms of marijuana
was hidden in the trailer he hauled. Matamoros also argues that the district




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40095     Document: 00512905450     Page: 2   Date Filed: 01/16/2015


                                  No. 14-40095

court abused its discretion by admitting evidence of four prior checkpoint
crossings where his tractor hauled an empty trailer.
      To establish possession with intent to distribute a controlled substance,
the Government must establish proof of (1) possession, (2) knowledge, and
(3) intent to distribute. See United States v. Garcia, 567 F.3d 721, 731 (5th Cir.
2009). “This court reviews the record to determine whether, considering the
evidence and all reasonable inferences in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements
of the crime beyond a reasonable doubt.” United States v. Vargas-Ocampo,
747 F.3d 299, 303 (5th Cir.) (en banc), cert. denied, 135 S. Ct. 170 (2014). The
Government may prove its case through direct or circumstantial evidence, and
“the jury is free to choose among reasonable constructions of the evidence.”
United States v. Mitchell, 484 F.3d 762, 768 (5th Cir. 2007). Appellate review
of the sufficiency of the evidence following a criminal conviction is “highly
deferential to the verdict.” United States v. Harris, 293 F.3d 863, 869 (5th Cir.
2002). Because Matamoros preserved his sufficiency challenge by filing a
motion for acquittal at the close of the prosecution’s case and no further
evidence was presented, this court conducts a de novo review of the evidence.
See United States v. Rodriguez-Lopez, 756 F.3d 422, 430 (5th Cir. 2014).
      Trial evidence established that when Matamoros attempted to drive his
tractor through the Border Patrol checkpoint in Sarita, Texas, law enforcement
officials discovered that he was hauling a trailer that contained over 458
kilograms of marijuana in a hidden compartment. Although more than control
is needed in secret compartment cases, Matamoros’s control of the trailer
containing contraband is one factor that may be considered as circumstantial
evidence of guilt. See United States v. Gonzalez-Rodriguez, 621 F.3d 354, 361
(5th Cir. 2010); United States v. Miller, 146 F.3d 274, 281 (5th Cir. 1998). The



                                        2
    Case: 14-40095    Document: 00512905450     Page: 3    Date Filed: 01/16/2015


                                 No. 14-40095

considerable street value of the 458.61 kilograms of marijuana, worth
approximately $202,000 at the checkpoint and potentially $800,000 as the
marijuana was transported further into the U.S., also supports a finding of
knowledge. See United States v. Vasquez, 677 F.3d 685, 695 (5th Cir. 2012).
      Additionally, inconsistent statements that Matamoros gave to law
enforcement officials are evidence of guilty knowledge. See United States v.
Villarreal, 324 F.3d 319, 324 (5th Cir. 2003). Further suspicion was cast upon
Matamoros’s status as a legitimate trucker by testimony establishing that two
bills of lading that were discovered in his tractor contained information that
could not be verified by law enforcement officials. Moreover, DEA Agent Palm
was unable to locate the registered owners of two trailers that Matamoros
drove through the checkpoint, including the trailer that he was hauling in the
instant offense. Other suspicious circumstances include the frequency with
which Matamoros flew from Florida to South Texas and then transported an
empty trailer through the checkpoint. DEA Agent Palm testified that these
five checkpoint crossings with an empty trailer, which includes the instant
offense, did not make economic sense for a commercial trucker. In light of the
foregoing evidence, a rational trier of fact could have found that Matamoros
had knowledge of the marijuana.        See Vargas-Ocampo, 747 F.3d at 303;
Vasquez, 677 F.3d at 694-95; Miller, 146 F.3d at 280-81.
      Regarding Matamoros’s challenge to the district court’s admission of
evidence of prior border crossings, “[t]his court applies a highly deferential
standard in reviewing a district court’s evidentiary rulings, reversing only for
abuse of discretion.” United States v. Booker, 334 F.3d 406, 411 (5th Cir. 2003).
Rule 404(b) of the Federal Rules of Evidence provides that “[e]vidence of a
crime, wrong, or other act is not admissible to prove a person’s character in
order to show that on a particular occasion the person acted in accordance with



                                       3
    Case: 14-40095    Document: 00512905450     Page: 4   Date Filed: 01/16/2015


                                 No. 14-40095

the character.” FED. R. EVID. 404(b)(1). However, “[t]his evidence may be
admissible for another purpose, such as proving motive, opportunity, intent,
preparation, plan, knowledge, identity, absence of mistake, or lack of accident.”
FED. R. EVID. 404(b)(2); see United States v. Beechum, 582 F.2d 898, 911 (5th
Cir. 1978) (en banc) (setting forth a two-part test for analyzing Rule 404(b)
evidence, which includes, first, analyzing relevancy and, second, whether
probative value is not outweighed by prejudice).
      After his arrest, Matamoros stated to DEA Agent Palm that only he
drove and had access to the tractor. Additionally, DEA Agent Palm testified
that it was unusual for a commercial trucker to haul an empty trailer. Thus,
the evidence of prior border crossings by Matamoros in his tractor, while
towing an empty trailer, is relevant to establish that Matamoros consistently
engaged in a pattern of suspicious activity. The evidence is also relevant to
discredit Matamoros’s explanation for hauling an empty trailer when he was
apprehended for the instant offense. Accordingly, the evidence was relevant
to issues other than the defendant’s character. See Rule 404(b)(1); Beechum,
582 F.2d at 911. Additionally, the probative value of the other acts evidence
was augmented in this case due to the lack of direct evidence establishing
knowledge. See Beechum, 582 F.2d at 915. Moreover, the prior acts were
similar to Matamoros’s actions in the instant offense, and the prior crossings
were recent in time to the instant offense. See id. Finally, the district court
issued an adequate limiting instruction to the jury regarding consideration of
other acts evidence. See Booker, 334 F.3d at 411. Thus, the district court did
not abuse its discretion in admitting evidence of prior border crossings. See
id.; Beechum, 582 F.2d at 911.
      AFFIRMED.




                                       4